
	
		I
		111th CONGRESS
		1st Session
		H. R. 3840
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Ruppersberger
			 (for himself and Mr. Thornberry)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To strengthen certain provisions relating to arms export
		  licenses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening America’s Satellite Industry Act.
		2.Diplomatic
			 efforts to strengthen national and international arms export controls
			(a)Sense of
			 congressIt is the sense of
			 Congress that the President should redouble United States diplomatic efforts to
			 strengthen national and international arms export controls by establishing a
			 senior-level initiative to ensure that those arms export controls are
			 comparable to and supportive of United States arms export controls,
			 particularly with respect to countries of concern to the United States.
			(b)ReportNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter for 4 years, the President shall
			 transmit to the Committee on Foreign Affairs of the House of Representatives
			 and the Committee on Foreign Relations of the Senate a report on United States
			 diplomatic efforts described in subsection (a).
			3.Reporting
			 requirement for unlicensed exportsSection 655(b) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2415(b)) is amended—
			(1)in paragraph (2),
			 by striking or at the end;
			(2)in paragraph (3),
			 by striking the period at the end and inserting ; or; and
			(3)by adding at the
			 end the following:
				
					(4)were exported
				without a license under section 38 of the Arms Export Control Act (22 U.S.C.
				2778) pursuant to an exemption established under the International Traffic in
				Arms Regulations, other than defense articles exported in furtherance of a
				letter of offer and acceptance under the Foreign Military Sales program or a
				technical assistance or manufacturing license agreement, including the specific
				exemption provision in the regulation under which the export was
				made.
					.
			4.Report on value
			 of major defense equipment and defense articles exported under section 38 of
			 the Arms Export Control ActSection 38 of the Arms Export Control Act
			 (22 U.S.C. 2778) is amended by adding at the end the following:
			
				(k)Report
					(1)In
				generalThe President shall
				transmit to the Committee on Foreign Affairs of the House of Representatives
				and the Committee on Foreign Relations of the Senate a report that contains a
				detailed listing, by country and by international organization, of the total
				dollar value of major defense equipment and defense articles exported pursuant
				to licenses authorized under this section for the previous fiscal year.
					(2)Inclusion in
				annual budgetThe report required by this subsection shall be
				included in the supporting information of the annual budget of the United
				States Government required to be submitted to Congress under section 1105 of
				title 31, United States
				Code.
					.
		5.Authority to
			 remove satellites and related components from the United States Munitions
			 List
			(a)AuthorityExcept
			 as provided in subsection (b) and subject to subsection (d), the President is
			 authorized to remove satellites and related components from the United States
			 Munitions List, consistent with the procedures in section 38(f) of the Arms
			 Export Control Act (22 U.S.C. 2778(f)).
			(b)ExceptionThe
			 authority of subsection (a) may not be exercised with respect to any satellite
			 or related component that may, directly or indirectly, be transferred to, or
			 launched into outer space by, the People’s Republic of China.
			(c)United States
			 Munitions ListIn this
			 section, the term United States Munitions List means the list
			 referred to in section 38(a)(1) of the Arms Export Control Act (22 U.S.C.
			 2778(a)(1)).
			(d)Effective
			 dateThe President may not exercise the authority provided in
			 this section before the date that is 90 days after the date of the enactment of
			 this Act.
			6.Review and report
			 of investigations of violations of section 3 of the Arms Export Control
			 Act
			(a)ReviewThe Inspector General of the Department of
			 State shall conduct a review of investigations by the Department of State
			 during each of fiscal years 2010 through 2014 of any and all possible
			 violations of section 3 of the Arms Export Control Act (22 U.S.C. 2753) with
			 respect to misuse of United States-origin defense items to determine whether
			 the Department of State has fully complied with the requirements of such
			 section, as well as its own internal procedures (and whether such procedures
			 are adequate), for reporting to Congress any information regarding the unlawful
			 use or transfer of United States-origin defense articles, defense services, and
			 technology by foreign countries, as required by such section.
			(b)ReportThe Inspector General of the Department of
			 State shall submit to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate for each
			 of fiscal years 2010 through 2014 a report that contains the findings and
			 results of the review conducted under subsection (a). The report shall be
			 submitted in unclassified form to the maximum extent possible, but may include
			 a classified annex.
			7.Report on
			 self-financing options for export licensing functions of DDTC of the Department
			 of StateNot later than 90
			 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the Committee on Foreign Affairs of the House of Representatives and
			 the Committee on Foreign Relations of the Senate a report on possible
			 mechanisms to place the export licensing functions of the Directorate of
			 Defense Trade Controls of the Department of State on a 100 percent
			 self-financing basis.
		
